Per Curiam.

The appellees, who were the plaintiffs, sued the appellants, who were the defendants, upon two promissory notes, one for the payment of $173, and the other for $215. The notes were payable to W. W. & H. Smith, and by them indorsed to the plaintiffs. The record shows that process was duly served on the defendants, and *88having failed to appear, they were defaulted, and judgment by default regularly entered against them. No motion to set aside the default appears to have been made in the lower Court; hence, the errors assigned in this Court are not available.
K. Ferguson, for the appellants.
F. Band, for the appellees.
The judgment is affirmed, with 5 per cent, damages and costs.